Reversing. *Page 385 
This case is a companion of Magoffin County v. Bailey,277 Ky. 383, 126 S.W.2d 833, this day decided.
The claim filed with and rejected by the Magoffin Fiscal Court is by A.L. Cooper, present sheriff, for "land sold for 1934 taxes," $416. The form in which it was made is like that required for claims against a decedent's estate. It was not even itemized. The judgment awards Cooper all that he asked for.
The motion of the county for an appeal is sustained and the judgment reversed for the reasons stated in the Bailey opinion.